Citation Nr: 0324557	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  00-00 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating major 
depression with psychotic features, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased disability rating duodenal 
ulcer, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1952 to July 
1956.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an April 1999 rating decision of 
the Indianapolis, Indiana, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

The veteran contends that his service-connected disabilities 
have grown progressively worse with time and, therefore, 
warrant higher evaluations.  The veteran's representative 
points out that the most recent VA examinations were 
conducted in January 1999, over four years ago.  The 
representative requests that the veteran be afforded a more 
up-to-date evaluation to assess the extent of the service-
connected disabilities.  

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the United 
States Court of Appeals for Veterans Claims held that in 
order to constitute a useful and pertinent rating tool, 
rating examinations must be sufficiently contemporaneous so 
as to allow adjudicators to make an informed decision 
regarding the veteran's current level of impairment.  
Further, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West Supp. 2002)], 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

It is not the passage of time, in and of itself, that renders 
an earlier examination outdated.  Rather, the determining 
factor is whether the evidence of record is sufficient to 
allow for an informed decision.  In this case, the Board 
finds that sufficient evidence does not exist, and that an 
informed decision may not be made as to this appeal without 
the need for further development, to include a new 
examination.

The January 1999 VA psychiatric examination report noted that 
the veteran saw a psychiatrist and therapist at the VA Mental 
Health Clinic (MHC) in Evansville, Indiana every two to three 
months.  Upon review, the Board notes that the most recent 
treatment records associated with the claims file are dated 
in June 1997.  Efforts should be made to secure more recent 
treatment records from the Evansville MHC. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should ask the veteran to provide 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him for his service-connected 
psychiatric and gastrointestinal 
conditions since January 1999.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records and associate them with 
the claims folder.  This request should 
include all records pertaining to the 
veteran from the Evansville MHC since 
June 1997.  

2.  VBA should then schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his service-
connected major depression with psychotic 
features.  The claims folder must be 
furnished to the examiner for review in 
connection with the examination.  The 
examiner must assign a Global Assessment 
of Functioning (GAF) score consistent 
with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), and explain what the 
assigned score represents.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  VBA should also schedule the veteran 
for a VA examination to determine the 
severity of his service-connected 
duodenal ulcer disorder.  The claims 
folder must be furnished to the examiner 
for review prior to examination.  The 
examiner should characterize the degree 
of symptomatology, in terms of mild, 
moderate, moderately severe or severe.  A 
complete rationale for all opinions 
expressed must be provided.  

4.  After the above development has been 
completed, VBA should readjudicate the 
issues on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and should be given the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until he is contacted by VBA.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




